Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 14, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142515                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MARK SMITH,                                                                                             Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 142515
                                                                   COA: 294311
                                                                   Wayne CC: 08-113926-NO
  SUBURBAN MOBILITY AUTHORITY FOR
  REGIONAL TRANSPORTATION,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 16, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the
  September 9, 2009 order of the Wayne Circuit Court. See Atkins v SMART, 492 Mich
  707 (2012).

         MARILYN KELLY, J., would deny leave to appeal for the reasons set forth in her
  dissenting opinion in Atkins v SMART, 492 Mich 707, 723 (2012).

         HATHAWAY, J., not participating due to a familial relationship with counsel of
  record.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 14, 2012                   _________________________________________
           t1211                                                              Clerk